Exhibit 10.35

 

“This instrument or other agreement and the indebtedness, rights and obligations
evidenced hereby and any liens or other security interests securing such rights
and obligations are subordinate in the manner and to the extent set forth in
that certain Subordination and Intercreditor Agreement (as amended, restated,
supplemented or modified from time to time, the “Subordination and Intercreditor
Agreement”), dated as of September 30, 2013, by and among the Subordinated
Lender identified therein and MidCap Funding III, LLC, in its capacity as agent
(together with its successors and assigns, “Agent”) for the Senior Lenders (as
defined in the Subordination and Intercreditor Agreement), to certain
indebtedness, rights and obligations of FURIEX PHARMACEUTICALS, INC., APBI
HOLDINGS, LLC, DEVELOPMENT PARTNERS, LLC and GENUPRO, INC., to Agent and the
Senior Lenders, and all liens and security interests of Agent securing the same,
all as described in the Subordination and Intercreditor Agreement, and each
holder and transferee of this instrument or agreement, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Subordination and
Intercreditor Agreement.”

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made as of September 30, 2013, by
and between FURIEX PHARMACEUTICALS, INC., a Delaware corporation, APBI Holdings,
LLC, a North Carolina limited liability company, Development Partners, LLC, a
Delaware limited liability company, and Genupro, Inc., a North Carolina
corporation (either individually or collectively as the context may require, the
“Pledgor”), and FREDRIC Neville Eshelman, Trustee of the Fredric Neville
Eshelman Revocable Trust u/a dated July 13, 1988, as amended and/or restated
(together with its successors and assigns, the “Lender”).

 

RECITALS

 

A.     The term “Borrowers”, as used herein, shall mean collectively the Pledgor
and such other borrowers that may become “Borrowers” under the Loan and Security
Agreement (as defined herein); the term “Borrower”, as used herein, shall mean
individually each entity that is one of the Borrowers; and the term “Company” as
used herein shall mean, individually and collectively, as the context requires,
each “Company” as set forth on Schedule I attached hereto, as such Company
relates to its respective “Pledgor” as set forth on such schedule.

 

B.     Pursuant to that certain Loan and Security Agreement dated as of even
date herewith among Borrowers and the Lender (as the same may be amended,
supplemented, modified, increased, renewed or restated from time to time, the
“Loan and Security Agreement”), the Lender has agreed to make a term loan to
Borrowers in the amount of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000).
Borrowers have executed and delivered a promissory note evidencing the
indebtedness incurred by Borrowers under the Loan and Security Agreement (as the
same may be amended, modified, increased, renewed or restated from time to time,
the “Note”). The terms and provisions of the Loan and Security Agreement and the
Note are hereby incorporated by reference in this Agreement.

 

C.     The terms and provisions of the Loan and Security Agreement and the Note
are hereby incorporated by reference in this Agreement. This Agreement, the
Note, the Loan and Security Agreement and all of the other documents evidencing,
securing and/or governing or executed in connection with the Note, as the same
may be amended, modified, increased, renewed or restated from time to time, are
herein referred to collectively as the “Loan Documents”.

 

 
 

--------------------------------------------------------------------------------

 

 

 

D.     The term “Obligations”, as used herein, means (1) the principal of, and
interest on, the Note and all other sums, fees, charges and expenses due or
payable to the Lender under this Agreement or the other Loan Documents, (2) all
agreements and covenants with and obligations to the Lender arising under, out
of, or as a result of or in connection with the Loan Documents, (3) all amounts
advanced by the Lender to preserve, protect, defend, and enforce its rights
under this Agreement and the other Loan Documents or in the collateral
encumbered by the Loan Documents, and all expenses incurred by the Lender in
connection therewith, and (4) any and all other present and future indebtedness,
liabilities and obligations of every kind and nature whatsoever under the Loan
Documents of Borrowers to the Lender, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, joint or several, both now
and hereafter existing, or due or to become due, whether as borrower, guarantor,
surety, indemnitor, assignor, pledgor or otherwise. The term “Loan” as used
herein means the loan transaction giving rise to the Obligations.

 

E.      In connection with the Lender entering into the Loan and Security
Agreement and agreeing to make the credit accommodations under the Loan and
Security Agreement and as security for all of the Obligations, the Lender is
requiring that Pledgor shall have executed and delivered this Agreement.

 

F.      Pledgor is a member of, shareholder of, partner in or other equity owner
in Company and, as such, will continue to derive substantial benefit by reason
of the Lender making the Loan.

 

AGREEMENT

 

NOW, THEREFORE, to induce the Lender to enter into the Loan and Security
Agreement and to make the Loan, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Pledgor and the
Lender hereby incorporate hereby by this reference the foregoing Recitals and
hereby covenant and agree as follows:

 

1.      Grant of Assignment and Security Interest. Pledgor hereby pledges,
assigns and grants to the Lender as security for the Obligations a security
interest in the following property of Pledgor (collectively, the “Collateral”),
whether now existing or hereafter created or arising:

 

 (a)     all of the stock, shares, membership interests, partnership interests
and other equity ownership interests in Company now or hereafter held by Pledgor
(collectively, the “Ownership Interests”) and all of Pledgor’s rights to
participate in the management of Company, all rights, privileges, authority and
powers of Pledgor as owner or holder of its Ownership Interests in Company,
including, but not limited to, all contract rights, general intangibles,
accounts and payment intangibles related thereto, all rights, privileges,
authority and powers relating to the economic interests of Pledgor as owner or
holder of its Ownership Interests in Company, including, without limitation, all
investment property, contract rights, general intangibles, accounts and payment
intangibles related thereto, all options and warrants of Pledgor for the
purchase of any Ownership Interest in Company, all documents and certificates
representing or evidencing the Pledgor’s Ownership Interests in Company, all of
Pledgor’s right, title and interest to receive payments of principal and
interest on any loans and/or other extensions of credit made by Pledgor to
Company, and any other right, title, interest, privilege, authority and power of
Pledgor in or relating to Company, all whether existing or hereafter arising,
and whether arising under any operating agreement, shareholders’ agreement,
partnership agreement or other agreement, or any bylaws, certificate of
formation, articles of organization or other organization or governing documents
of Company (as the same may be amended, modified or restated from time to time)
or otherwise, or at law or in equity and all books and records of Pledgor
pertaining to any of the foregoing and all options, warrants, distributions,
investment property, cash, instruments and other rights and options from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such interests, and Pledgor shall promptly thereafter deliver
to the Lender a certificate duly executed by Pledgor describing such percentage
interests, options or warrants and certifying that the same have been duly
pledged hereunder;

 

 

 
2

--------------------------------------------------------------------------------

 

 

 (b)     all rights to receive cash distributions, profits, losses and capital
distributions (including, but not limited to, distributions in kind and
liquidating dividends and distributions) and any other rights and property
interests related to the Ownership Interests;

 

 (c)     all other securities, instruments or property (including cash) paid or
distributed in respect of or in exchange for the Ownership Interests, whether or
not as part of or by way of spin-off, merger, consolidation, dissolution,
reclassification, combination or exchange of stock (or other Ownership
Interests), asset sales, or similar rearrangement or reorganization or
otherwise; and

 

 (d)     all proceeds (both cash and non-cash) of the foregoing, whether now or
hereafter arising with respect to the foregoing.

 

2.      Registration of Pledge in Books of Company; Application of Proceeds.
Pledgor hereby authorizes and directs Company to register Pledgor’s pledge to
the Lender of the Collateral on the books of Company and, following written
notice to do so by the Lender after the occurrence of an Event of Default (as
hereinafter defined) under this Agreement, subject to the Subordination
Agreement, to make direct payment to the Lender of any amounts due or to become
due to Pledgor with respect to the Collateral. Any moneys received by the Lender
shall be applied to the Obligations in such order and manner of application as
the Lender may from time to time determine in its sole discretion.

 

3.      Rights of Pledgor in the Collateral. Until an Event of Default occurs
under this Agreement, Pledgor shall be entitled to exercise all voting rights
and to receive all dividends and other distributions that may be paid on any
Collateral and that are not otherwise prohibited by the Loan Documents. Subject
to the Subordination Agreement, any cash dividend or distribution payable in
respect of the Collateral that is, in whole or in part, a return of capital or
that is made in violation of this Agreement or the Loan Documents shall be
received by Pledgor in trust for the Lender, shall be paid immediately to the
Lender and shall be retained by the Lender as part of the Collateral. Upon the
occurrence and during the continuation of an Event of Default, Pledgor shall, at
the written direction of the Lender, immediately send a written notice to
Company instructing Company, and shall cause Company, to remit all cash and
other distributions payable with respect to the Ownership Interests (until such
time as the Lender notifies Pledgor that such Event of Default has ceased to
exist) directly to the Lender. Nothing contained in this paragraph shall be
deemed to permit the payment of any sum or the making of any distribution which
is prohibited by any of the Loan Documents, if any.

 

4.      Representations and Warranties of Pledgor. Pledgor hereby warrants to
the Lender as follows:

 

 (a)     Schedule I and Schedule II are true, correct and complete in all
respects;

 

 (b)     All of the pledged Ownership Interests of Pledgor (the “Pledged
Interests”) consisting of shares of stock are in certificated form, and are
registered in the name of Pledgor;

 

 (c)     The Pledged Interests constitute at least the percentage of all the
issued and outstanding Ownership Interests of Company as set forth on
Schedule I;

 

 (d)     The Pledged Interests listed on Schedule I are the only Ownership
Interests of Company in which Pledgor has any rights;

 

 

 
3

--------------------------------------------------------------------------------

 

 

 (e)     All certificates evidencing the Pledged Interests of Pledgor have been
delivered to the Agent (as defined in the Loan and Security Agreement) pursuant
to the requirements of the Senior Debt Documents (as defined in the Loan and
Security Agreement);

 

 (f)     Pledgor has good and marketable title to the Collateral. Pledgor is the
sole owner of all of the Collateral, free and clear of all security interests,
pledges, voting trusts, agreements, liens, claims and encumbrances whatsoever,
other than the first priority security interests, assignments and liens granted
to the Agent under the Senior Debt Documents and the security interests,
assignments and liens granted to the Lender under this Agreement;

 

 (g)     Except for the first priority pledge and security interest granted to
the Agent pursuant to the Senior Debt Documents, Pledgor has not heretofore
transferred, pledged, assigned or otherwise encumbered any of its rights in or
to the Collateral;

 

 (h)     Other than a requirement of consent of other members contained in the
operating agreements governing the Ownership Interests (which such consent has
been obtained), Pledgor is not prohibited under any agreement with any other
person or entity, or under any judgment or decree, from the execution and
delivery of this Agreement or the performance or discharge of the obligations,
duties, covenants, agreements, and liabilities contained in this Agreement;

 

 (i)     No action has been brought or threatened that might prohibit or
interfere with the execution and delivery of this Agreement or the performance
or discharge of the obligations, duties, covenants, agreements, and liabilities
contained in this Agreement;

 

 (j)     Pledgor has full power and authority to execute and deliver this
Agreement, and the execution and delivery of this Agreement do not conflict with
any agreement to which Pledgor is a party or any law, order, ordinance, rule, or
regulation to which Pledgor is subject or by which it is bound and do not
constitute a default under any agreement or instrument binding upon Pledgor; and

 

 (k)     This Agreement has been properly executed and delivered and constitutes
the valid and legally binding obligation of Pledgor and is fully enforceable
against Pledgor in accordance with its terms.

 

5.      Covenants of Pledgor. Pledgor hereby covenants and agrees as follows:

 

 (a)     To do or cause to be done all things necessary to preserve and to keep
in full force and effect its interests in the Collateral, and to defend, at its
sole expense, the title to the Collateral and any part of the Collateral;

 

 (b)     To cooperate fully with the Lender’s efforts to preserve the Collateral
and to take such actions to preserve the Collateral as the Lender may in good
faith direct;

 

 (c)     To cause Company to maintain proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to the Collateral and which reflect the lien of the Lender on the
Collateral;

 

 (d)     Upon the termination of the Senior Debt Documents, to deliver to the
Lender any certificates representing the Ownership Interests or other Collateral
and thereafter to immediately deliver to the Lender any certificates that may be
issued representing the Ownership Interests or other Collateral, and in
connection therewith to execute and deliver to the Lender one or more transfer
powers, substantially in the form of Schedule III attached hereto or otherwise
in form and content satisfactory to the Lender, pursuant to which Pledgor
assigns, in blank, all Ownership Interests and other Collateral (the “Transfer
Powers”), which such Transfer Powers shall be held by the Lender as part of the
Collateral;

 

 

 
4

--------------------------------------------------------------------------------

 

 

 (e)     To execute and deliver to the Lender such financing statements as the
Lender may request with respect to the Ownership Interests, and, subject to the
rights of the Agent and the Senior Lenders under the Subordination Agreement (as
such terms are defined in the Loan and Security Agreement), to take such other
steps as the Lender may from time to time reasonably request to perfect the
Lender’s security interest in the Ownership Interests under applicable law;

 

 (f)     Not to sell, discount, allow credits or allowances, assign, extend the
time for payment on, convey, lease, assign, transfer or otherwise dispose of the
Collateral or any part of the Collateral;

 

 (g)     After an Event of Default under the Loan Documents (including but not
limited to this Agreement), not to receive any dividend or distribution or other
benefit with respect to Company, and not to vote, consent, waive or ratify any
action taken, that would violate or be inconsistent with any of the terms and
provisions of this Agreement, or any of the Loan Documents or that would
materially impair the position or interest of the Lender in the Collateral or
dilute the Ownership Interests pledged to the Lender under this Agreement;

 

 (h)     Not to sell or otherwise dispose of, or create, incur, assume or suffer
to exist any lien upon any of the Collateral, other than liens in favor of the
Agent under the Senior Debt Documents or in favor of the Lender;

 

 (i)     That Pledgor will, upon obtaining ownership of any other Ownership
Interests otherwise required to be pledged to the Lender, pursuant to any of the
Loan Documents, which Ownership Interests are not already Pledged Interests,
within ten (10) days deliver to Agent a Pledge Amendment, duly executed by
Pledgor, in substantially the form of Schedule IV hereto (a “Pledge Amendment”)
in respect of any such additional Ownership Interests pursuant to which Pledgor
shall pledge to the Lender all of such additional Ownership Interests. Prior to
the delivery thereof to the Agent pursuant to the Senior Debt Documents or to
the Lender following the termination of the Senior Debt Documents, all such
additional Ownership Interests shall be held by Pledgor separate and apart from
its other property and in express trust for the Agent, or the Lender, as
applicable; and

 

 (j)     That Pledgor consents to the admission of the Lender (and its assigns
or designee) as a member, partner or stockholder of Company upon the Lender’s
acquisition of any of the Ownership Interests following an Event of Default.

 

 (k)     Pledgor shall not take any action to cause any membership interest of
the Collateral to be or become a “security” within the meaning of, or to be
governed by, Article 8 (Investment Securities) of the Code as in effect under
the laws of any state having jurisdiction, and shall not cause any Subsidiary to
“opt in” or to take any other action seeking to establish any membership
interest of the Collateral as a “security” or to become certificated; provided
that, for the avoidance of doubt, this clause (k) shall not apply to any
membership interest of the Collateral that, as of the date hereof, is a
“security” within the meaning of Article 8 (Investment Securities) of the Code
as in effect under the laws of any state having jurisdiction so long as such
membership interest is certificated and delivered to the Agent or the Lender in
accordance with the terms hereof.

 

 

 
5

--------------------------------------------------------------------------------

 

 

6.      Rights of the Lender. The Lender may from time to time and at its option
(a) require Pledgor to, and Pledgor shall, periodically deliver to the Lender
records and schedules, which show the status of the Collateral and such other
matters which affect the Collateral; (b) verify the Collateral and inspect the
books and records of Company and make copies of or extracts from the books and
records; and (c) notify any prospective buyers or transferees of the Collateral
of the Lender’s interest in the Collateral. Subject to the Subordination
Agreement, Pledgor agrees that the Lender may at any time take such steps as the
Lender deems reasonably necessary to protect the Lender’s interest in and to
preserve the Collateral. Pledgor hereby consents and agrees that the Lender may
at any time or from time to time pursuant to the Loan and Security Agreement,
but subject to the Subordination Agreement, (a) extend or change the time of
payment and/or the manner, place or terms of payment of any and all Obligations,
(b) supplement, amend, restate, supercede, or replace the Loan and Security
Agreement or any other Loan Documents, (c) renew, extend, modify, increase or
decrease loans and extensions of credit under the Loan and Security Agreement,
(d) modify the terms and conditions under which loans and extensions of credit
may be made under the Loan and Security Agreement, (e) settle, compromise or
grant releases for any Obligations and/or any person or persons liable for
payment of any Obligations, (f) exchange, release, surrender, sell, subordinate
or compromise any collateral of any party now or hereafter securing any of the
Obligations and (g) apply any and all payments received from any source by the
Lender at any time against the Obligations in any order as the Lender may
determine pursuant to the terms of the Loan and Security Agreement; all of the
foregoing in such manner and upon such terms as the Lender may determine and
without notice to or further consent from Pledgor and without impairing or
modifying the terms and conditions of this Agreement which shall remain in full
force and effect.

 

This Agreement shall remain in full force and effect and shall not be limited,
impaired or otherwise affected in any way by reason of (i) any delay in making
demand on Pledgor for or delay in enforcing or failure to enforce, performance
or payment of any Obligations, (ii) any failure, neglect or omission on the
Lender’s part to perfect any lien upon, protect, exercise rights against, or
realize on, any property of Pledgor or any other party securing the Obligations,
(iii) any failure to obtain, retain or preserve, or the lack of prior
enforcement of, any rights against any person or persons or in any property,
(iv) the invalidity or unenforceability of any Obligations or rights in any
Collateral under the Loan and Security Agreement, (v) the existence or
nonexistence of any defenses which may be available to Pledgor with respect to
the Obligations, or (vi) the commencement of any bankruptcy, reorganization;
liquidation, dissolution or receivership proceeding or case filed by or against
Pledgor or any Borrower.

 

7.     Events of Default. The occurrence of any one or more of the following
events shall constitute an event of default (an “Event of Default”) under this
Agreement:

 

 (a)     the failure of Pledgor to perform, observe, or comply with any of the
provisions of this Agreement, where such failure shall remain uncured for a
period of ten (10) days after the date of written notice from the Lender to
Pledgor;

 

 (b)     any representation, warranty or information made or given in this
Agreement or in any report, statement, schedule, certificate, opinion (including
any opinion of counsel for Pledgor), financial statement or other document
furnished by Pledgor in connection with this Agreement shall prove to have been
false or misleading when made or given in any material respect;

 

 (c)     the occurrence of an Event of Default (as defined in any of the Loan
Documents) or the continuance of any default under the Loan Documents beyond any
applicable grace or cure period provided for therein;

 

 (d)     the filing of any petition for relief under the United States
Bankruptcy Code or any similar federal or state statute by or against Pledgor;
or

 

 

 
6

--------------------------------------------------------------------------------

 

 

 (e)     an application for the appointment of a receiver for, the making of a
general assignment for the benefit of creditors by, or the insolvency of
Pledgor.

 

8.     Rights of the Lender Following Event of Default. Upon the occurrence of
an Event of Default under this Agreement (and in addition to all of its other
rights, powers and remedies under this Agreement), the Lender may, at its
option, without notice to Pledgor or any other party, but subject to the
Subordination Agreement, do any one or more of the following:

 

 (a)     Declare any unpaid balance of the Obligations to be immediately due and
payable (the occurrence or nonoccurrence of an Event of Default shall in no
manner impair the ability of the Lender to demand payment of any portion of the
Obligations that is payable upon demand);

 

 (b)     Proceed to perform or discharge any and all of Pledgor’s obligations,
duties, responsibilities, or liabilities and exercise any and all of its rights
in connection with the Collateral for such period of time as the Lender may deem
appropriate, with or without the bringing of any legal action in or the
appointment of any receiver by any court;

 

 (c)     Do all other acts which the Lender may deem necessary or proper to
protect the Lender’s security interest in the Collateral and carry out the terms
of this Agreement;

 

 (d)     Exercise all voting and management rights of Pledgor as to Company or
otherwise pertaining to the Collateral, and Pledgor, forthwith upon the request
of the Lender, shall use its best efforts to secure, and cooperate with the
efforts of the Lender to secure (if not already secured by the Lender), all the
benefits of such voting and management rights.

 

 (e)     Sell the Collateral in any manner permitted by the Code; and upon any
such sale of the Collateral, the Lender may (i) bid for and purchase the
Collateral and apply the expenses of such sale (including, without limitation,
reasonable attorneys’ fees) as a credit against the purchase price, or
(ii) apply the proceeds of any sale or sales to other persons or entities, in
whatever order the Lender in its sole discretion may decide, to the expenses of
such sale (including, without limitation, reasonable attorneys’ fees), to the
Obligations, and the remainder, if any, shall be paid to Pledgor or to such
other person or entity legally entitled to payment of such remainder; and

 

 (f)     Proceed by suit or suits in law or in equity or by any other
appropriate proceeding or remedy to enforce the performance of any term,
covenant, condition, or agreement contained in this Agreement, and institution
of such a suit or suits shall not abrogate the rights of the Lender to pursue
any other remedies granted in this Agreement or to pursue any other remedy
available to the Lender either at law or in equity.

 

The Lender shall have all of the rights and remedies of a secured party under
the Code and other applicable laws. All costs and expenses, including reasonable
attorneys’ fees and expenses, incurred or paid by the Lender in exercising or
protecting any interest, right, power or remedy conferred by this Agreement,
shall bear interest at a per annum rate of interest equal to the then highest
rate of interest charged on any of the Obligations from the date of payment
until repaid in full and shall, along with the interest thereon, constitute and
become a part of the Obligations secured by this Agreement.

 

Pledgor hereby constitutes and appoints the Lender or any of its agents as the
attorney-in-fact of Pledgor after the occurrence of an Event of Default under
the Loan Documents (including but not limited to this Agreement) to take such
actions and execute such documents as the Lender may deem appropriate in the
exercise of the rights and powers granted to the Lender in this Agreement,
including, but not limited to, filling-in blanks in the Transfer Power to cause
a transfer of the Ownership Interests and other Collateral pursuant to a sale of
the Collateral. The power of attorney granted hereby shall be irrevocable and
coupled with an interest and shall terminate only upon the payment in full of
the Obligations. Pledgor shall indemnify and hold the Lender harmless for all
losses, costs, damages, fees, and expenses suffered or incurred in connection
with the exercise of this power of attorney except for losses, costs, damages,
fees, and expenses directly caused by the Lender’s gross negligence or willful
misconduct, and shall release the Lender from any and all liability arising in
connection with the exercise of this power of attorney.

 

 

 
7

--------------------------------------------------------------------------------

 

 

9.     Performance by the Lender. If Pledgor shall fail to perform, observe or
comply with any of the conditions, terms, or covenants contained in this
Agreement or any of the other Loan Documents, the Lender, without notice to or
demand upon Pledgor and without waiving or releasing any of the Obligations or
any Event of Default, may (but shall be under no obligation to) at any time
thereafter perform such conditions, terms or covenants for the account and at
the expense of Pledgor, and may enter upon the premises of Pledgor for that
purpose and take all such action on the premises as the Lender may consider
necessary or appropriate for such purpose. All sums paid or advanced by the
Lender in connection with the foregoing and all costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred in
connection with the foregoing, together with interest thereon at a per annum
rate of interest equal to the then highest rate of interest charged on the
principal of any of the Obligations, from the date of payment until repaid in
full, shall be paid by Pledgor to the Lender on demand and shall constitute and
become a part of the Obligations secured by this Agreement.

 

10.     Indemnification. The Lender shall not in any way be responsible for the
performance or discharge of, and the Lender does not hereby undertake to perform
or discharge, any obligation, duty, responsibility, or liability of Pledgor in
connection with the Collateral or otherwise. Pledgor hereby agrees to indemnify
the Lender and hold the Lender harmless from and against all losses,
liabilities, damages, claims, or demands suffered or incurred by reason of this
Agreement or by reason of any alleged responsibilities or undertakings on the
part of the Lender to perform or discharge any obligations, duties,
responsibilities, or liabilities of Pledgor in connection with the Collateral or
otherwise; provided, however, that the foregoing indemnity and agreement to hold
harmless shall not apply to losses, liabilities, damages, claims, or demands
suffered or incurred by reason of the Lender’s own gross negligence or willful
misconduct. The Lender shall have no duty to collect any amounts due or to
become due in connection with the Collateral or enforce or preserve Pledgor’s
rights under this Agreement.

 

11.     Termination. Upon payment in full of the Obligations, and termination of
any further obligation of the Lender to extend any credit to Borrower under the
Loan Documents, this Agreement shall terminate and the Lender shall promptly
execute appropriate documents to evidence such termination.

 

12.     Release. Without prejudice to any of the Lender’s rights under this
Agreement, the Lender may take or release other security for the payment or
performance of the Obligations, may release any party primarily or secondarily
liable for the Obligations, and may apply any other security held by the Lender
to the satisfaction of the Obligations.

 

13.     Pledgor’s Liability Absolute. The liability of Pledgor under this
Agreement shall be direct and immediate and not conditional or contingent upon
the pursuit of any remedies against Pledgor or any other person, nor against
other securities or liens available to the Lender or the Lender’s respective
successors, assigns, or agents. Pledgor waives any right to require that resort
be had to any security or to any balance of any deposit account or credit on the
books of the Lender in favor of any other person.

 

 

 
8

--------------------------------------------------------------------------------

 

 

14.     Preservation of Collateral. The Lender shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral and in
preserving rights under this Agreement if the Lender takes action for those
purposes as Pledgor may reasonably request in writing, provided, however, that
failure to comply with any such request shall not, in and of itself, be deemed a
failure to exercise reasonable care, and no failure by the Lender to preserve or
protect any rights with respect to the Collateral or to do any act with respect
to the preservation of the Collateral not so requested by Pledgor shall be
deemed a failure to exercise reasonable care in the custody or preservation of
the Collateral.

 

15.     Private Sale. Pledgor recognizes that the Lender may be unable to effect
a public sale of the Collateral by reason of certain provisions contained in the
federal Securities Act of 1933, as amended, and applicable state securities laws
and, under the circumstances then existing, may reasonably resort to a private
sale to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account for investment and
not with a view to the distribution or resale of the Collateral. Pledgor agrees
that a private sale so made may be at a price and on other terms less favorable
to the seller than if the Collateral were sold at public sale and that the
Lender has no obligation to delay sale of the Collateral for the period of time
necessary to permit Pledgor, even if Pledgor would agree to register or qualify
the Collateral for public sale under the Securities Act of 1933, as amended, and
applicable state securities laws. Pledgor agrees that a private sale made under
the foregoing circumstances and otherwise in a commercially reasonable manner
shall be deemed to have been made in a commercially reasonable manner under the
Code.

 

16.     General.

 

 (a)     Final Agreement and Amendments. This Agreement, together with the other
Loan Documents, constitutes the final and entire agreement and understanding of
the parties and any term, condition, covenant or agreement not contained herein
or therein is not a part of the agreement and understanding of the parties.
Neither this Agreement, nor any term, condition, covenant or agreement hereof
may be changed, waived, discharged or terminated except by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought. 

 (b)     Waiver. No party hereto shall be deemed to have waived the exercise of
any right which it holds hereunder unless such waiver is made expressly and in
writing (and, without limiting the generality of the foregoing, no delay or
omission by any party hereto in exercising any such right shall be deemed a
waiver of its future exercise). No such waiver made in any instance involving
the exercise of any such right shall be deemed a waiver as to any other such
instance, or any other such right. No single or partial exercise of any power or
right shall preclude other or further exercise of the power or right or the
exercise of any other power or right. No course of dealing between the parties
hereto shall be construed as an amendment to this Agreement or a waiver of any
provision of this Agreement. No notice to or demand on Pledgor in any case shall
thereby entitle Pledgor to any other or further notice or demand in the same,
similar or other circumstances. 

 (c)     Headings. The headings of the Sections, subsections, paragraphs and
subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents. 

 (d)     Construction. As used herein, all references made (i) in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (ii) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, and (iii) to any
Section, subsection, paragraph or subparagraph shall, unless therein expressly
indicated to the contrary, be deemed to have been made to such Section,
subsection, paragraph or subparagraph of this Agreement. The Recitals are
incorporated herein as a substantive part of this Agreement and the parties
hereto acknowledge that such Recitals are true and correct.

 

 

 
9

--------------------------------------------------------------------------------

 

 

 (e)     Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns hereunder. In the event of any
assignment or transfer by the Lender of any of the Pledgor’s obligations under
the Loan Documents or the collateral therefor, the Lender thereafter shall be
fully discharged from any responsibility with respect to such collateral so
assigned or transferred, but the Lender shall retain all rights and powers given
by this Agreement with respect to any of the Pledgor’s obligations under the
Loan Documents or collateral not so assigned or transferred. Pledgor shall have
no right to assign or delegate its rights or obligations hereunder.  

 (f)     Severability. If any term, provision, covenant or condition of this
Agreement or the application of such term, provision, covenant or condition to
any party or circumstance shall be found by a court of competent jurisdiction to
be, to any extent, invalid or unenforceable, the remainder of this Agreement and
the application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
shall be valid and enforced to the fullest extent permitted by law. 

 (g)     Notices. All notices required or permitted hereunder shall be given and
shall become effective as provided in Section 10 of the Loan and Security
Agreement. All notices to Pledgor shall be addressed in accordance with the
information provided on the signature page hereto. 

 (h)     Remedies Cumulative. Each right, power and remedy of the Lender as
provided for in this Agreement, or in any of the other Loan Documents or now or
hereafter existing by law, shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for in this Agreement,
or in any of the other Loan Documents now or hereafter existing by law, and the
exercise or beginning of the exercise by the Lender of any one or more of such
rights, powers or remedies shall not preclude the later exercise by the Lender
of any other rights, powers or remedies. 

 (i)     Time of the Essence; Survival; Joint and Several Liability. Time is of
the essence of this Agreement and each and every term, covenant and condition
contained herein. All covenants, agreements, representations and warranties made
in this Agreement or in any of the other Loan Documents shall continue in full
force and effect so long as any of the obligations of any party under the Loan
Documents (other than the Lender) remain outstanding. Each person or entity
constituting Pledgor shall be jointly and severally liable for all of the
obligations of Pledgor under this Agreement. 

 (j)     Further Assurances. Pledgor hereby agrees that at any time and from
time to time, at the expense of Pledgor, Pledgor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that the Lender may reasonably request, in order to perfect
and protect any security interest granted or purported to be granted hereby, or
to enable the Lender or any of its agents to exercise and enforce its rights and
remedies under this Agreement with respect to any portion of such collateral. 

 (k)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original, but all of
which shall constitute one in the same instrument. As used in this Agreement,
the term “this Agreement” shall include all attachments, exhibits, schedules,
riders and addenda.

 

 

 
10

--------------------------------------------------------------------------------

 

 

 (l)     Costs. Pledgor shall be responsible for the payment of any and all
reasonable fees, costs and expenses which the Lender may incur by reason of this
Agreement, including, but not limited to, the following: (i) any taxes of any
kind related to any property or interests assigned or pledged hereunder;
(ii) expenses incurred in filing public notices relating to any property or
interests assigned or pledged hereunder; and (iii) any and all costs, expenses
and fees (including, without limitation, reasonable attorneys’ fees and expenses
and court costs and fees), whether or not litigation is commenced, incurred by
the Lender in protecting, insuring, maintaining, preserving, attaching,
perfecting, enforcing, collecting or foreclosing upon any lien, security
interest, right or privilege granted to the Lender or any obligation of Pledgor
under this Agreement, whether through judicial proceedings or otherwise, or in
defending or prosecuting any actions or proceedings arising out of or related to
this Agreement or any property or interests assigned or pledged hereunder. 

 (m)     No Defenses. Pledgor’s obligations under this Agreement shall not be
subject to any set-off, counterclaim or defense to payment that Pledgor now has
or may have in the future. 

 (n)     Cooperation in Discovery and Litigation. In any litigation, trial,
arbitration or other dispute resolution proceeding relating to this Agreement,
all directors, officers, employees and agents of Pledgor or of its affiliates
shall be deemed to be employees or managing agents of Pledgor for purposes of
all applicable law or court rules regarding the production of witnesses by
notice for testimony (whether in a deposition, at trial or otherwise). Pledgor
agrees that the Lender’s counsel in any such dispute resolution proceeding may
examine any of these individuals as if under cross-examination and that any
discovery deposition of any of them may be used in that proceeding as if it were
an evidence deposition. Pledgor in any event will use all commercially
reasonable efforts to produce in any such dispute resolution proceeding, at the
time and in the manner requested by the Lender, all persons and entities,
documents (whether in tangible, electronic or other form) or other things under
its control and relating to the dispute in any jurisdiction that recognizes that
(or any similar) distinction. 

 (o)     CHOICE OF LAW; CONSENT TO JURISDICTION. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), PLEDGOR
HEREBY (A) SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN NORTH CAROLINA AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION,
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS AND (B) WAIVES ANY
OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING
BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO
SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.
NOTHING IN THIS AGREEMENT SHALL PRECLUDE AGENT FROM BRINGING A PROCEEDING IN ANY
OTHER JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND FURTHER AGREES
AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OR PROCESS IN ANY PROCEEDING IN ANY NORTH
CAROLINA STATE OR UNITED STATES COURT SITTING IN THE STATE OF NORTH CAROLINA
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO PLEDGOR AT THE ADDRESS INDICATED HEREIN, AND SERVICE SO MADE SHALL BE
COMPLETE UPON RECEIPT; EXCEPT THAT IF PLEDGOR SHALL REFUSE TO ACCEPT DELIVERY,
SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
MAILED.

 

 

 
11

--------------------------------------------------------------------------------

 

 

17.     WAIVER OF JURY TRIAL. PLEDGOR HEREBY (A) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (B) WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN,
KNOWINGLY AND VOLUNTARILY, BY PLEDGOR, AND THIS WAIVER IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL
WOULD OTHERWISE ACCRUE. AGENT IS HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS
AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF PLEDGOR’S WAIVER OF THE
RIGHT TO JURY TRIAL. FURTHER, PLEDGOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF AGENT (INCLUDING THEIR RESPECTIVE COUNSEL) HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, TO PLEDGOR THAT AGENT WILL NOT SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO JURY TRIAL PROVISION.

 

[Signature Pages Follow]

 

 

 
12

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, each of the parties have
caused this Pledge Agreement to be executed under seal the day and year first
above mentioned.

 

 

PLEDGOR:

 

FURIEX PHARMACEUTICALS, INC.

 

 

By: /s/ Marshall Woodworth 
       Marshall Woodworth, Chief Financial Officer

 

 

APBI HOLDINGS, LLC

 

 

By: /s/ Marshall Woodworth 
       Marshall Woodworth, Chief Financial Officer

 

 

 

DEVELOPMENT PARTNERS, LLC

 

 

By: /s/ Marshall Woodworth 
       Marshall Woodworth, Chief Financial Officer

 

 

GENUPRO, INC.

 

 

By: /s/ Marshall Woodworth 
       Marshall Woodworth, Chief Financial Officer

 

 

 

 

Pledgor Contact Information:

 

Furiex Pharmaceuticals, Inc.

3900 Paramount Parkway, Suite 150

Morrisville, North Carolina 26560

Attn: President and Chief Financial Officer

 

 

 


--------------------------------------------------------------------------------

 

 

 

LENDER:

FREDRIC NEVILLE ESHELMAN, TRUSTEE OF

THE FREDRIC NEVILLE ESHELMAN

REVOCABLE TRUST U/A DATED JULY 13, 1988

 

/s/ Fredric Neville Eshelman____(SEAL)

Fredric Neville Eshelman, Trustee


   

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE I

PLEDGED INTERESTS

 

Name of Pledgor:

Furiex Pharmaceuticals, Inc.

Furiex Pharmaceuticals, Inc.

Furiex Pharmaceuticals, Inc.

APBI Holdings, LLC

Development Partners, LLC

GenuPro, Inc.

Company Name:

APBI Holdings, LLC

Development Partners, LLC

GenuPro, Inc.

N/A

N/A

N/A

Type of Type of Entity of Company:

Limited Liability Company

Limited Liability Company

Corporation

N/A

N/A

N/A

Jurisdiction of Organization of Company:

North Carolina

Delaware

North Carolina

N/A

N/A

N/A

Organizational ID No. of Company:

0703248

3728473

0459382

N/A

N/A

N/A

Tax ID No. of Company:

N/A

20-0417496

56-2085866

N/A

N/A

N/A

Class of Interests in Company:

N/A

N/A

Common Stock

N/A

N/A

N/A

Equity Interest Certificate No.:

N/A

N/A

3

N/A

N/A

N/A

Number of Units:

N/A

100

500,000

N/A

N/A

N/A

Percentage of Outstanding Equity Interest:

100%

100%

100%

N/A

N/A

N/A

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE II

PLEDGOR INFORMATION

 

 

Name of Pledgor:     Furiex Pharmaceuticals, Inc.

 

Type of Entity of Pledgor:     Corporation

 

Jurisdiction of Organization of Pledgor:     Delaware

 

Organizational ID No. of Pledgor:     4744208

 

Tax ID No. of Pledgor:     27-1197863

 

 

 

Name of Pledgor:     APBI Holdings, LLC

 

Type of Entity of Pledgor:     Limited Liability Company

 

Jurisdiction of Organization of Pledgor:     North Carolina

 

Organizational ID No. of Pledgor:     0703248

 

Tax ID No. of Pledgor:     N/A

 

 

 

Name of Pledgor:     Development Partners, LLC

 

Type of Entity of Pledgor:     Limited Liability Company

 

Jurisdiction of Organization of Pledgor:     Delaware

 

Organizational ID No. of Pledgor:     3728473

 

Tax ID No. of Pledgor:     20-0417496

 

 

 

Name of Pledgor:     GenuPro, Inc.

 

Type of Entity of Pledgor:     Corporation

 

Jurisdiction of Organization of Pledgor:     North Carolina

 

Organizational ID No. of Pledgor:     0459382

 

Tax ID No. of Pledgor:     56-2085866

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE III


STOCK POWER

 

FOR VALUE RECEIVED, the undersigned, _____________________, a ______________
___________________________ (“Pledgor”), does hereby sell, assign and transfer
to __________________________________* all of its Equity Interests (as
hereinafter defined) represented by Certificate No(s). _______* in
_____________________, a ______________________ corporation/limited liability
company (“Issuer”), standing in the name of Pledgor on the books of said Issuer.
Pledgor does hereby irrevocably constitute and appoint
________________________________*, as attorney, to transfer the Equity Interest
in said Issuer with full power of substitution in the premises. The term “Equity
Interest” means any security, share, unit, partnership interest, membership
interest, ownership interest, equity interest, option, warrant, participation,
“equity security” (as such term is defined in Rule 3(a)11 1 of the General Rules
and Regulations of the Securities Exchange Act of 1934, as amended, or any
similar statute then in effect, promulgated by the Securities and Exchange
Commission and any successor thereto) or analogous interest (regardless of how
designated) of or in a corporation, partnership, limited partnership, limited
liability company, limited liability partnership, business trust or other
entity, of whatever nature, type, series or class, whether voting or nonvoting,
certificated or uncertificated, common or preferred, and all rights and
privileges incident thereto.

 

Dated:________________________________*

PLEDGOR:

______________________________________

 

By:______________________________(SEAL)
Name:_________________________________
Its:___________________________________


 

   

 

 

 

*To Remain Blank - Not Completed at Closing

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE IV

PLEDGE AMENDMENT

 

This Pledge Amendment, dated ________________, 20___ is delivered pursuant to
Section 5(i) of the Pledge Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Pledge Agreement. The undersigned hereby certifies that the representations and
warranties in Section 4 of the Pledge Agreement are and continue to be true and
correct, both as to the Collateral pledged prior to this Pledge Amendment and as
to the Collateral pledged pursuant to this Pledge Amendment. The undersigned
further agrees that this Pledge Amendment may be attached to that certain Pledge
Agreement, dated September ___, 2013, between undersigned, as Pledgor, and
Fredric Neville Eshelman, Trustee of the Fredric Neville Eshelman Revocable
Trust u/a dated July 13, 1988, as the Lender (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
and that the Ownership Interests listed on this Pledge Amendment shall be and
become a part of the Pledged Interests and Collateral referred to in said Pledge
Agreement and shall secure all Obligations referred to and in accordance with
said Pledge Agreement. Schedule I of the Pledge Agreement shall be deemed
amended to include the Ownership Interests listed on this Pledge Amendment. The
undersigned acknowledge that any Ownership Interests issued by Company owned by
Pledgor not included in the Collateral at the discretion of the Lender may not
otherwise be pledged by Pledgor to any other Person or otherwise used as
security for any obligations other than the Obligations.

 

 

PLEDGOR:

____________________________________________

 

By:____________________________________(SEAL)
Name:________________________________________
Its:__________________________________________



 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE IV- continued

 

Name and
Address of Pledgor

Company

Class of
Equity Interest

Certificate
Number(s)

Number of
Shares

                                         

Initial
Principal Amount

Issue Date

Maturity Date

Interest Rate

         

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

NOTICE OF PLEDGE

 

TO:

_____________________________ (“Company”)

 

Notice is hereby given that, pursuant to that certain Pledge Agreement of even
date with this Notice (the “Agreement”), from undersigned (collectively in the
singular, “Pledgor”), to Fredric Neville Eshelman, Trustee of the Fredric
Neville Eshelman Revocable Trust u/a dated July 13, 1988, (the “Lender”) in
connection with financing arrangements in effect for Company, Pledgor has
pledged and assigned to the Lender, a continuing second priority security
interest in, all of its right, title and interest, whether now existing or
hereafter arising our acquired, in, to, and under the following (the
“Collateral”):

 

(a)     all of the stock, shares, membership interests, partnership interests
and other equity ownership interests in Company now or hereafter held by Pledgor
(collectively, the “Ownership Interests”) and all of Pledgor’s rights to
participate in the management of Company, all rights, privileges, authority and
powers of Pledgor as owner or holder of its Ownership Interests in Company,
including, but not limited to, all investment property, contract rights related
thereto, all rights, privileges, authority and powers relating to the economic
interests of Pledgor as owner or holder of its Ownership Interests in Company,
including, without limitation, all contract rights related thereto, all options
and warrants of Pledgor for the purchase of any Ownership Interest in Company,
all documents and certificates representing or evidencing Pledgor’s Ownership
Interests in Company, all of Pledgor’s right, title and interest to receive
payments of principal and interest on any loans and/or other extensions of
credit made by Pledgor to Company, and any other right, title, interest,
privilege, authority and power of Pledgor in or relating to Company, all whether
existing or hereafter arising, and whether arising under any operating
agreement, shareholder’s agreement, partnership agreement or any other
agreement, or any bylaws of Company (as the same may be amended, modified or
restated from time to time), or the certificate of formation or existence of
Company (as the same may be amended, modified or restated from time to time) or
otherwise, or at law or in equity and all books and records of Pledgor
pertaining to any of the foregoing and all options, warrants, distributions,
investment property, cash, instruments and other rights and options from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such interests, and Pledgor shall promptly thereafter deliver
to the Lender a certificate duly executed by Pledgor describing such percentage
interests, options or warrants and certifying that the same have been duly
pledged hereunder;

 

(b)     all rights to receive cash distributions, profits, losses and capital
distributions (including, but not limited to, distributions in kind and
liquidating dividends) and any other rights and property interests related to
the Ownership Interests;

 

(c)     all other securities, instruments or property (including cash) paid or
distributed in respect of or in exchange for the Ownership Interests, whether or
not as part of or by way of spin-off, merger, consolidation, dissolution,
reclassification, combination or exchange of stock (or other Ownership
Interests), asset sales, or similar rearrangement or reorganization or
otherwise; and

 

(d)     all proceeds (both cash and non-cash) of the foregoing, whether now or
hereafter arising under the foregoing.

 

Pursuant to the Agreement, Company is hereby authorized and directed, and
Company hereby agrees, to:

 

(i)     register on its books Pledgor’s pledge to the Lender of the Collateral;
and

 

 

 


--------------------------------------------------------------------------------

 

 

(ii)     upon the occurrence of an Event of Default under the Agreement (or
prior thereto, as may be required under the Agreement) make direct payment to
the Lender of any amounts due or to become due to Pledgor that are attributable,
directly or indirectly, to Pledgor’s ownership of the Collateral.

 

Pledgor hereby directs Company to, and Company hereby agrees to, comply with
instructions originated by the Lender with respect to the Collateral without
further consent of the Pledgor. It is the intention of the foregoing to grant
“control” to the Lender within the meaning of Articles 8 and 9 of the Code, to
the extent the same may be applicable to the Collateral.

 

Company acknowledges and agrees that upon the delivery of any certificates
representing the Collateral endorsed to the Lender or in blank, the Lender’s
security interest in the Collateral shall be perfected by “control” (as such
term is used in Articles 8 and 9 of the Code).

 

Pledgor hereby requests Company to indicate its acceptance of this Notice and
consent to and confirmation of its terms and provisions by signing a copy of
this Notice where indicated below and returning it to the Lender.

 

 

 

PLEDGOR:

____________________________________________

 

By:____________________________________(SEAL)
Name: _______________________________________
Its: _________________________________________



 

 

 

 

 

ACKNOWLEDGED BY COMPANY as of this _____ day of ______________, 20__:

 

 

COMPANY:

[NAME OF COMPANY]

 

By:_________________________________(SEAL)
Name: ____________________________________
Title: _____________________________________

 

 

 

 